 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
 8   WILLIAM WOLVEN, et al.,
                                                             Case No.: 2:19-cv-00794-APG-NJK
 9           Plaintiff(s),
                                                                           ORDER
10   v.
                                                                       (Docket No. 27)
11   CHING LIANG SUN, et al.,
12           Defendant(s).
13          On November 5, 2019, the parties filed their joint interim status report. Docket No. 27.
14 However, the report fails to provide three alternative dates for trial and further fails to include the
15 parties’ certification that they “considered consent to trial by a magistrate judge” and “use of the
16 Short Trial Program.” Local Rule 26-3. Accordingly, the Court ORDERS the parties to file a
17 joint interim status report that fully complies with Local Rule 26-3, no later than November 8,
18 2019.
19          IT IS SO ORDERED.
20          Dated: November 6, 2019
21                                                                ______________________________
                                                                  Nancy J. Koppe
22                                                                United States Magistrate Judge
23
24
25
26
27
28

                                                      1
